DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Response to Amendment
Claims 1, 4, 6-8, 11, 13-15, 18, and 20 have been amended.  Claims 3, 10, and 17 have been canceled.  Claims 1, 2, 4-9, 11-16, and 18-20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101, starting pg. 10 of Remarks:

A. Rejection of claims 1, 2, 4-9,11-16, and 18-20 under 35 U.S.C. § 101

(a) Step 2A: Claims 1, 2, 4-9,11-16, and 18-20 do not recite an abstract idea
The Examiner takes the position that the claims are directed to a “fundamental economic practice (e.g. displaying graphical objects of data corresponding of financial insrument),” which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract idea. Office Action at 15-16. According to the 2019 PEG, “fundamental economic principles or practices” include “hedging, insurance, and mitigating risk.” 2019 PEG at 5. The examples of fundamental economic principles” described in the 2019 PEG include “local processing of payment for remotely purchased goods,” “using marking affixed to the outside of a mail object to communication information about the mail object,” and “placing an order based on displayed market information.” 2019 PEG at 5. Applicant respectfully submits that the subject matter recited in claims 1,2, 4-9, 11-16, and 18-20 are not directed to a fundamental abstract idea similar to those described in the 2019 PEG.

Applicant respectfully submits that “determining one or more positions along the length of each of the first plurality of graphical objects on the first graphical user interface and the second graphical user interface, each of the one or more positions corresponding to a predicted value of the performance measurements,” has not been recognized by the 2019 PEG, or any other Federal Circuit not described herein, as not being directed at an abstract idea. See 2019 PEG at 7. Determining “one or more positions corresponding to a predicted value of the performance measurements” is in no way similar to the fundemental economic principles presented in the 2019 PEG, such as local processing of payment or placing an order. Applicant also respectfully submits, “dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements,” is also not recognized as a fundamantal economic principle. Rather, the claims are at least directed to an improvement to a graphical user interface, long recognized by the Federal Circuit and USPTO guidance as a non-abstract idea. See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018).

Core Wireless improved the computer display itself.  This is different than using a display for presenting financial data.

From Applicant’s specification…
“According to aspects of the present disclosure, techniques for displaying current order performance are provided. An example method includes receiving, from an order processing server, first data corresponding to a pending order to trade a financial instrument. The method further includes receiving, from one or more servers, second data comprising a current value of a performance measurement corresponding to the financial instrument, and displaying, on a display, a first graphical object, the first graphical object having a length. The method further includes determining one or more positions along the length of the first graphical object, each position corresponding to a possible value of the performance measurement, and displaying, on the display, a second graphical object at the position along the length of the first graphical object that corresponds to the received value of the performance measurement.” [0006]

Therefore the invention is techniques for displaying current order performance, not improving a graphical user interface as in Core Wireless.
In addition, the claims recite a complex system that includes “a first trader workstation,” “a second trader workstation,” “order processing server,” “one or more data servers,” and “a data storage device.” These different workstations, servers, and devices help to facilitate the determination of the “one or more positions along the length of each of the first plurality of graphical objects on the first graphical user interface and the second graphical user interface,” and “dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements.” The claimed system, therefore, cannot be a fundamental economic principle.
The above workstations, processing server, data servers, and data storage device are all computer or computer components.
Further, while the claims should be deemed non-abstract under Step 2A, prong 1, Applicant also respectfully submits that claims should be deemed non-abstract under Step 2A, prong 2. Under the second prong of Step 2A, examiners must consider whether the claims integrate the alleged judicial exception into a practical application. See 2019 PEG at 18. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception ” Id. (emphasis added).
The additional element itself cannot be abstract.  Further, a combination of abstract elements are still abstract elements.

Second, the claims are directed to a recognized practical application of the alleged judicial exception. In particular, the claims are directed to an improvement to other technology or technical field, such as a specific, structured graphical user interface that improves the accuracy of trader transactions by dynamically displaying first graphical objects and second moving graphical objects. See MPEP § 2106.05(a)(II)(viii). As explained in the application as filed, using current systems and methods, it is “difficult to succinctly, quickly, and effectively display trading information, and the large amount of data and ineffective display systems can hamper a trader’s productivity and performance.” Application at [0005], The pending claims provide a method, system, or non-transitory computer readable medium to help to reduce the amount of computer resources required to track and display this information, while also allowing traders to more “quickly and efficiently” visualize and process information “within a time-sensitive trading environment.” Application at [0024], Such improvements to graphical user interfaces have been recognized by both the Federal Circuit and USPTO guidance as a practical application. See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018).

From Applicant’s argument above…
>>In particular, the claims are directed to an improvement to other technology or technical field, such as a specific, structured graphical user interface that improves the accuracy of trader transactions by dynamically displaying first graphical objects and second moving graphical objects.<<
	
There is no teaching of an improvement to accuracy in the disclosure.  A practical application should provide a technical explanation in the disclosure of the improvement to technology.  
Accordingly, Applicant respectfully submits that the claims are directed to patent eligible subject matter under 35 U.S.C. § 101, and the eligibility inquiry should conclude at Step 2A.
(b) Step 2B: Claims 1, 2, 4-9,11-16, and 18-20 recite additional elements that amount to significantly more than an abstract idea
While the eligibility analysis should be concluded in Applicant's favor under either the first or second prong of step 2A, Applicant respectfully submits that the pending claims recite significantly more than any alleged abstract idea or judicial exception under Step 2B. Under step 2B, claims that integrate an abstract idea into an inventive concept are deemed patent-eligible inventions. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014). “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination See MPEP § 2106.05(A)(ii).
The claims recite first and second graphical user interfaces that include additional elements, such as “a first plurality of graphical objects,” which represent “a plurality of performance measurements,” as well as “a second plurality of moving graphical objects” each of which “comprises a different shape and a color” and indicate “a predicted value of the one or more performance measurements.” Specifically, these claim elements are “unconventional in combination” and this proved significantly more than the alleged judicial exception. See 2019 PEG at 56. The creation of a plurality of graphical objects, facilitated by the collection of information from various order processing or data servers and a data storage device, displayed on first and second graphical user interface presents a unique combination of elements that improve computer efficiency by consolidating information into a single display. Beyond the “generalized use of a computer as a tool to conduct a known or obvious process, [the recited claims present] an improvement to the capability of the system as a whole.” Trading Technologies International, Inc. v. CQGInc., 675 Fed. Appx. 1001, 1005 (Fed. Cir. 2017). The claims, therefore, provide for significantly more than any alleged abstract idea, and recite specific improvement to both computer functionality and a technical field under step 2B.

The measurements, shape and color that are claimed are used limiting abstract elements.  The additional element itself cannot be abstract.

For at least the above reasons, Applicant respectfully submits that claims 1, 2, 4-9, 11-16, and 18-20 meet the subject matter eligibility requirements of 35 U.S.C. § 101, and respectfully requests that the current rejection of the claims be withdrawn.

The rejection is respectfully modified but maintained for the claim amendments.

Applicant argues 35 USC §103, starting pg. 15 of Remarks:

Based on the claim amendments and further search and consideration, the prior art rejection is withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 4-9, 11-16, and 18-20 are directed to a method, system, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and product Claim 15.  Claim 1 recites the limitations of:
A method for evaluating information corresponding to performance of one or more trade orders requested by a first trader workstation and a second trader workstation connected to a network, comprising:
receiving, from an order processing server connected to the network, first data corresponding to one or more trade orders to trade one or more financial instruments;
receiving, from one or more data servers connected to the network, second data comprising a current value of each of a plurality of performance measurements corresponding to the one or more financial instruments, wherein the second data is retrieved from a data storage device;
receiving, from the one or more data servers, range data corresponding to the one or more financial instruments. wherein the range data represents values that each of the plurality of performance measurements has taken on during a predetermined past or future time period;
receiving, from the one or more data servers, benchmark data, wherein the benchmark data corresponds to order performance in relation to relevant market benchmarks, wherein the relevant market benchmarks include volume weighted average price and current volume of the one or more financial instruments;
receiving, from the one or more data servers, a subset of values, wherein the subset of values corresponds to an untradeable price range for the pending order;
dynamically displaying, on a first graphical user interface of the first trader workstation and a second graphical user interface of the second trader workstation, a first plurality of graphical objects, the first plurality of graphical objects each having a length as rendered on the graphical user interface, the length corresponding to a transformation of the range data for the corresponding one or more financial instruments. wherein each of the plurality of performance measurements corresponds to one of the first plurality of graphical objects, wherein one or  more of the first plurality of graphical objects are shaded based on the received benchmark data, and wherein another of the one or more of the first plurality of graphical objects are shaded based on the tradeable price range;
determining one or more positions along the length of each of the first plurality of graphical objects on the first graphical user interface and the second graphical user interface, each of the one or more positions corresponding to a predicted value of the performance measurements;
dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements, wherein each of the moving second plurality of graphical objects is displayed horizontally adjacent to each of the plurality of first graphical objects, and in between a displayed high value and a displayed low value of the range data within a first window, and wherein each of the moving second plurality of graphical objects comprises a different shape and color.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. displaying graphical objects of data corresponding to financial instruments) and commercial interactions (e.g. receiving trade orders to trade a financial instrument).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: first and second workstation, network, an order processing server, data servers, a graphical user interface (Claim 1); first and second trader workstation, network, order processing server, data servers, storage device, a graphical i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0038] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more and the MPEP 2106.05(a) II about a trader interface improved a business process and not computers or other technology.  The graphical user interface is software for displaying information and dynamically is claimed and taught at a high level of generality (para. [0036] of only instance of teaching dynamic).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-7, 9, 11-14, 16, and 18-20 are directed to an abstract idea.  Thus, the claims 1, 2, 4-9, 11-16, and 18-20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are 

Response to Arguments
Based on the claim amendments and further search and consideration, the prior art rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693